Citation Nr: 0732367	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-36 944	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to July 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The issue noted above was subsequently remanded by 
the Board in a May 2006 decision for further development.  
Additionally, the Board is satisfied that development 
requested in the May 2006 Board remand has been 
satisfactorily completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  As instructed, the RO made appropriate efforts 
to ascertain and/or obtain pertinent medical records and 
provided appropriate notice information which, together with 
the evidence of record, provide a sufficient record to 
evaluate the claim.  Therefore, the Board finds that the 
issue of entitlement to service connection for a psychiatric 
disability is ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have PTSD.

3.  The veteran's various psychiatric disabilities, to 
include major depression, have not been shown to be casually 
or etiologically related to his service.


CONCLUSION OF LAW

Service connection is not warranted for a psychiatric 
disability, to include PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  The 
veteran was asked to complete an enclosed PTSD questionnaire.  
In a June 2006 letter, he was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a 
psychiatric disability.  In a letter dated in June 2006, the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In any event, any defects (as 
to substance or timeliness) in the notice as to the assigned 
disability rating or effective date are rendered moot as 
service connection is not warranted.  

The Board also finds that the RO fully complied with the May 
2006 Board remand.  Pursuant the remand, the RO sent a letter 
to the veteran dated in June 2006 asking him to complete a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, in order 
for VA to obtain private treatment records from C.C.C.  As 
noted above, the letter also contained the Dingess/Hartman v. 
Nicholson notice information.  The Board notes that a 
completed release for C.C.C. is not of record.  Further, in 
an August 2007 letter, the veteran's representative responded 
to the July 2007 supplemental statement of the case (SSOC) 
that the veteran felt his case had been stated completely and 
waived the 60 day waiting period.  As such, it appears that 
further development would serve no useful purpose at this 
point and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); cf Graves v. Brown, 8 
Vet. App. 522, 525 (1996); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

The Board acknowledges that the veteran has not had a VA 
examination in connection with his claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the aforementioned claim because there is no evidence of 
an in-service diagnosis of a psychiatric disorder.  Further, 
no competent evidence has been submitted to indicate that any 
current psychiatric disorder is associated with an 
established event, injury, or disease in service.  In fact, 
it appeared from the evidence of record that the veteran's 
psychiatric problems have been related to his relationships, 
family, and employment.  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim for a psychiatric disability in this case.  
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a 
psychiatric disability, to include PTSD.  Although the 
veteran complained of anxiety in-service, there were no in-
service diagnoses of any psychiatric disorder including on 
his February 1976 separation examination.  Additionally, the 
veteran's current diagnosed psychiatric disabilities have not 
been shown to be associated with his period of service.  As 
such, service connection cannot be granted.  

The veteran's January 1971 enlistment examination and report 
of medical history were absent for complaints, treatment, or 
diagnoses of any psychiatric disorder.  A July 1973 
examination was also negative for any complaints, treatment, 
or diagnoses of a psychiatric disability.  In a January 1974 
treatment entry, the veteran complained of insomnia and it 
was noted that he had no apparent mental problems.  In 
November 1974, the veteran complained of "nerves," very 
mild anxiety, and insomnia.  It was indicated that the 
veteran's relative had a mental illness at that time and he 
was concerned about it.  However, the veteran's February 1976 
separation examination and report of medical history were 
absent for complaints, treatment, or diagnoses of any 
psychiatric disorder.  Importantly, it was noted on both 
separation documents that the veteran denied a family history 
of psychosis and history of disturbances of consciousness.   

Turning to an analysis specifically for entitlement to 
service connection for PTSD, the Board finds that the veteran 
did not engage in combat with the enemy during active 
service.  The veteran's duties as verified by service records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list his military occupational 
specialty as a material facilities specialist, and there is 
no indication in his personnel records that he was assigned 
to or participated in combat duties.  Nor do his service 
records show that he received any awards or decorations 
indicative of combat service, such a Bronze Star with V 
Device or Purple Heart.  Moreover, the veteran did not assert 
that he served in a combat.  The Board does acknowledge that 
the veteran has been awarded several awards including the 
National Defense Service Medal; however, none of these awards 
are indicative of combat.  As such, the Board finds that the 
veteran is not shown to have engaged in combat with the 
enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressor actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In his November 2003 
claim and PTSD questionnaire received by VA in March 2006, 
the veteran listed his stressful event as the strain of the 
possibility of seeing direct action while serving in Europe 
during the Middle East oil embargo of 1973.  The veteran 
added that he never reported this alleged stressor because he 
wanted to handle it himself.  

The Board notes that the strain of the possibility of seeing 
direction action does not appear to meet the criteria for 
PTSD.  See Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) and 38 C.F.R. § 4.125.  In this regard, 
there is no indication in the veteran's service records that 
he was exposed to any direct combat or any traumatic event.  
Id.  In any event, the post-service medical records did not 
contain a diagnosis of PTSD.  See Degmetich v. Brown, 104 F. 
3d at 1332.  The Board also finds it noteworthy that the 
veteran reported in a November 2004 VA treatment entry that 
he was told he had PTSD due to physical abuse and threats he 
witnessed as a child.  As such, there has been no showing 
that the veteran had a diagnosis of PTSD that is related to 
his service.  

Regarding the more general claim for a psychiatric disorder, 
the Board notes that the veteran has post-service diagnoses 
of several psychiatric disorders including depressive 
disorder, major depressive disorder, generalized anxiety 
disorder, and social phobia.  Importantly, none of these 
diagnoses have been found to be related to his service.  In 
fact, the veteran did not relate his problems to his service 
in any of his post-service medical records.  In this regard, 
outpatient treatment at private treatment facility S.A. dated 
from 1994 to 2001 showed that the veteran reported problems 
related to work, relationships, childhood, and family.  
Notably, the veteran was hospitalized at S.A. in September 
and October 2001 due to a work related problem.  Additionally 
VA treatment records dated from October 2001 to July 2007 
reflected that the veteran reported in October and November 
2001 that he had difficulty with stress most of his life and 
felt sad and disconnected since age six.  In June 2003, the 
veteran had a diagnosis of major depressive disorder related 
to relationship and financial problems.  As such, the 
veteran's psychiatric disorders have not been shown to be 
related to the veteran's period of service.  

The Board has considered the veteran's assertions that he has 
had a psychiatric disability since service.  In accordance 
with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  However, the veteran's 
claim cannot be granted based upon the lack of medical nexus 
associating his current findings of various psychiatric 
disabilities to his service.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, 
even accepting the veteran's allegations, as discussed above, 
the evidence does not show a link to his service.  Although 
the veteran might sincerely believe that his psychiatric 
disorders are related to his service, he, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In conclusion, the veteran has been shown to have various 
psychiatric disabilities, including most recently major 
depressive disorder, depression, and an adjustment disorder 
in December 2005 and March 2006 VA treatment records, but he 
has not been found to have PTSD.  Although the veteran did 
complain of anxiety related symptoms during service, his 
February 1976 separation examination and report of medical 
history were negative for any complaints, treatment, or 
diagnoses of any psychiatric disability.  Thus, any 
symptomatology the veteran may have experienced in service 
appears to have been acute and transitory and to have 
resolved without residuals prior to his separation.  In any 
event, the competent medical evidence does not reveal a nexus 
to any psychiatric disorder occurring in service.  As such, 
service connection for a psychiatric disability, to include 
PTSD, must be denied.  38 C.F.R. § 3.303.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a psychiatric disability, to include PTSD, is denied.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


